Citation Nr: 0814941	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-31 138	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and C.P.


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
August 1956.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO) which denied the veteran's claim of service 
connection for PTSD.

The veteran, his wife, and a friend testified at a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.
 

FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The veteran is not a veteran of combat.

3.  The veteran does not have a verified stressor event.


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that while on guard duty in Korea, he 
shot and killed four individuals, three of which were 
reportedly Korean nationals and one of which was reported to 
be an American soldier.  He generally contends that memories 
of this event have surfaced in later life and caused 
symptomatology of PTSD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the RO dated in November 2005 which informed him 
of the requirements to be met for entitlement to service 
connection for PTSD. 

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
letter.  Specifically, the veteran was advised in the 
November 2005 letter that VA is responsible for obtaining 
records from any Federal agency, to include military records, 
outpatient records from VA treatment facilities and records 
from the Social Security Administration.  

With respect to private treatment records, the November 2005 
VCAA letter informed the veteran that VA would make 
reasonable efforts to obtain relevant private records.  
Copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, were included with the letters, and the 
veteran was asked to complete this release for each private 
healthcare provider so that VA could obtain these records on 
his behalf.  The veteran was asked to complete and return an 
enclosed PTSD questionnaire, which he did do in January 2006.

The November 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency" [Emphasis as in original].  

The November 2005 letter also specifically requested of the 
veteran: "If you have any evidence in your possession that 
pertains to your claim[s], please send it to us," and "send 
us any medical reports that you have."  These requests 
comply with the "give us everything you've got" requirement 
contained in 38 C.F.R. § 3.159 (b) in that the RO informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

The veteran was provided complete notice of the VCAA in the 
November 2005 letter prior to the initial adjudication of his 
claim, which was by rating decision dated in May 2006.  Thus 
the requirement of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO, was satisfied.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in a December 2006 letter from the RO, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the December 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board notes that the RO was unable to obtain the 
veteran's service personnel and medical records from the 
National Personnel Records Center (NPRC).  In January 9, 
2006, NPRC replied to the RO that the veteran's service 
personnel and medical records were destroyed in a July 1973 
fire at that facility.  Letters were sent to the veteran in 
January 2006 and March 2006 notifying him of this and 
requesting that he send any information or records that he 
had.  The RO inserted a May 2006 memorandum in the record 
detailing its efforts to obtain the records.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the present claim being decided herein, 
including efforts to obtain the veteran's service personnel 
and medical records that were apparently destroyed in the 
NPRC fire.  The Board is cognizant of Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), wherein the United States Court of 
Appeals for the Federal Circuit elaborated on VA's 
responsibility to obtain a veteran's service medical records. 
The Board finds, however, that in light of evidence that the 
records were destroyed in a fire there is no reasonable 
possibility that the missing records may be located or 
recovered, and thus no useful purpose would be served in 
remanding this matter for more development.  

The RO has obtained reports of VA and private medical 
treatment of the veteran.  He was also afforded a VA 
examination for PTSD in February 2006.  The report of this 
examination reflects that the examiner reviewed the veteran's 
past medical history, recorded his current complaints, 
conducted appropriate physical examination and rendered 
appropriate diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran was duly notified of the inability to 
obtain his service personnel and medical records, and has 
been accorded the opportunity to present evidence and 
argument in support of his claim.  He has been ably 
represented by his service organization, which provided 
argument on his behalf as recently as December 2007.  He 
testified at the videoconference hearing before the 
undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Additionally, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) a link, established 
by medical evidence, between current symptomatology and the 
claimed in service stressors; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007). If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Action Ribbon, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).

Analysis

Initial matter - the missing service records

As has been explained above, the veteran's service medical 
records have been lost in the July 1973 fire at the NPRC.  
The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of- the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's 
analysis of the veteran's claim has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. 
See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there 
is no presumption, either in favor of the claimant or against 
VA, arising from missing records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) [the Court declined to apply 
an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases].

In any event, the loss of the veteran's service records, 
although regrettable, is not 
crucial to the outcome of this case.  The veteran has 
acknowledged that there was no record of the incident upon 
which his PTSD claim is based, and that his psychiatric 
symptoms did not surface until years after service.  Thus, 
the service records, if existent, would shed no light on this 
case..

Discussion

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors; and 
(3) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred.  See 38 
C.F.R. § 3.304(f) (2007).

With respect to the first element, treatment reports from the 
Omaha VAMC show that the veteran was diagnosed with PTSD and 
had been in treatment since about September 2003.  In 
February 2006 a VA psychiatrist diagnosed the veteran with 
chronic PTSD.  Therefore, element (1) of 38 C.F.R. § 3.304(f) 
is satisfied.

With regard to the second element, a link, established by 
medical evidence, between current symptom and an in-service 
stressor, the treatment reports and the VA psychiatrist have 
based their diagnoses of PTSD on the veteran's report of an 
incident that occurred during May 1955, when he was in Korea, 
wherein he claimed to have killed three Koreans and an 
American while on guard duty.  Thus, the medical evidence has 
established between the veteran's diagnosed PTSD and the 
incident reported by the veteran.  Element (2) has also been 
met.

Concerning the critical third element, a stressor, as was 
discussed above either combat status must be established or a 
non-combat stressor must be verified. 

The Board notes that Korean War hostilities ceased with the 
signing of an armistice on July 27, 1953, several months 
before the veteran entered military service.  [For VA 
purposes, the Korean Conflict was considered ended after 
January 31, 1955.  See 38 C.F.R. § 3.2(e) (2007).]  In any 
event, the veteran has not contended that this May 1955 
incident occurred during combat, and his service record (Form 
DD 214) does not show that he received any of the usual 
medals that denote involvement in combat.  

Inasmuch as the veteran's claimed stressor incident was not 
combat related, the veteran's lay testimony alone is not 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence which supports the veteran's testimony.  See Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  

The veteran was assigned to a military band as a musician.  
He testified that his extra duties in Korea included guard 
duty.   In his January 2006 stressor statement, and at the 
April 2008 hearing, the veteran essentially stated that in 
about May 1955, while on guard duty at night in Korea, after 
calling out to four men to halt more than once, he shot them.  
The veteran did not provide any clear details of the 
incident.  According to him, he later was informed that he 
had killed three Koreans and an American.  He further 
testified that the incident had been covered up.  

In his June 2006 NOD, the veteran stated that the officer in 
charge did an effective job of covering the incident up.  The 
veteran further testified that he had no problems with the 
memory of this incident until decades later when, as he was 
growing older, he began reflecting more on his life.

As was noted above, the RO was unable to obtain the veteran's 
service personnel and medical records because they have been 
presumed destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC).  Notwithstanding the information from 
the veteran which indicated that no records of the shooting 
incident would exist because of the alleged cover-up, the RO 
attempted to verify the claimed May 1955 incident with the 
Joint Services Records and Research Center (JSRRC).  A May 
2007 reply indicated that the killing of civilians was 
extremely difficult to verify, that last names are required, 
and to identify the correct U.S. soldier, service numbers and 
social security numbers also be would be needed.  

The RO attempted to find out if a U.S. soldier died in Korea 
during the period from May 1, 1955 to June 1, 1955. The 
National Archives and Records Administration (NARA) reply in 
May 2006 was that no records of such a death during that 
period were found.  

Therefore, there is no official record which supports the 
veteran's statements relating to his claimed stressor 
incident.

The veteran has filed a statement from L.A., a veteran who 
was stationed in the same band unit.  L.A. stated that he did 
remember a shooting that seemed to be kept hushed up.  He 
remembered the veteran saying to him that he (the veteran) 
had been involved, but could not say anything else; that some 
people were killed; and that it happened at night in May or 
June 1955.  

The veteran and his representative have contended that the 
letter from L.A. should be sufficient evidence to verify his 
claimed stressor.  The Board is not, however, persuaded by 
the statement from L.A. that the incident occurred.  This lay 
statement contains several flaws.  L.A. was not an eyewitness 
to the incident; his statement is lacking in details, vague, 
and based on hearsay.  The veteran's request to L.A. is not 
in the file, so it is not clear whether there was some 
prompting involved.

In his April 2008 testimony, the veteran also contended that 
the VA treatment reports and the VA psychiatrist's 
examination report, which based their diagnosis of PTSD on 
his reporting of the claimed stressor incident, should be 
sufficient along with all the other statements to verify that 
the stressor did occur.  However, while the veteran's reports 
of stressor incidents can be sufficient for purposes of 
diagnosing PTSD, they are not evidence that the claimed 
stressor did in fact occur. A medical opinion diagnosing PTSD 
does not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].  

While the Board does not doubt the veteran's sincerity, the 
law states that inasmuch as the claimed stressor was not 
combat related, his testimony alone will not suffice to 
verify a claimed stressor incident.  As has been discussed 
above, the Board does not find that the vague lay statement 
of L.A., relied upon by the veteran's representative, serves 
to corroborate the stressor even, the purported killing by 
the veteran of four individuals.  Particularly damaging to 
the veteran's presentation is that although he stated that he 
had been informed that he had killed a Caucasian GI as well 
as three Koreans, official records indicate there was no GI 
in the area killed during the subject time frame.   

Therefore, the Board finds that the preponderance of the 
evidence is against the claim.  The veteran does not have a 
verified stressor for establishing service connection for 
PTSD, and his claim must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


